ORDER
PER CURIAM.
John Messina and Crown Foods, Inc. (hereinafter “Appellants”) appeal from the judgment in favor of Jacline Huber (hereinafter, “Huber”) for damages arising from an automobile accident and from the dismissal of their third party claim against Waste Management of Missouri, Inc. (hereinafter, “Waste Management”). Appellants claim three points of error: (1) the associate circuit judge lacked jurisdiction to hear the cause; (2) the trial court erred in dismissing Appellants’s third party claim against Waste Management; and (3) the evidence did not support the amount of damages Huber received.
We have reviewed the briefs of the parties, the transcript, and the legal file, and find there was no error of law. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. , The judgment is affirmed pursuant to Rule 84.16(b).